DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments

Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Where applicant argues in pages 8 & 10 of their remarks that the prior art references do not teach 1) accessing pre-stored map information including "a plurality of pre-determined stopping locations for the vehicle"; 2) identifying, based on the first location, one of "the plurality of pre-determined stopping locations for the vehicle" corresponding to at least one heuristic of a ranked set of heuristics; and 3) providing the identified "pre-determined stopping location for the vehicle" as a recommended point to the client computing device for display with a map on a display of the client computing device.  Applicant’s arguments are respectfully traversed for the following reasons.  
Where applicants argue that 1) accessing pre-stored map information including "a plurality of pre-determined stopping locations for the vehicle.  This is respectfully traversed as they are directed to at least paragraphs 57-63 where it is disclosed by Myllymaki to have their system access the prestored information which provides POI to the user from a database which would include stored information.  Furthermore, in paragraph 73 it is described by Myllymaki to have a point or interest (POI) database 204 as shown in figure 2.  This would indicate that the 
Where applicants argue, 2) identifying, based on the first location, one of "the plurality of pre-determined stopping locations for the vehicle" corresponding to at least one heuristic of a ranked set of heuristics.  Applicants’ arguments are respectfully traversed as they are directed to at least figures 8-9 and their respective description in the specification where it states that the system of Myllymaki does provide multiple POI locations to the user based on their determined current location and desired POI.  The user would enter a desired POI category and then the system would provide multiple POI based on the selected categories.  The system based on desired POI uses heuristics to determine which POI to present to the user.  In the case of Myllymaki they uses different heuristics to determine which POI to present to the user based on the desired POI and one of the many heuristic could be distance the POI.  Based on the distance of the POI from the user the POI are ranked and presented to the user on a display.  
Where applicant’s argue, 3) providing the identified "pre-determined stopping location for the vehicle" as a recommended point to the client computing device for display with a map on a display of the client computing device.  Applicants’ arguments are respectfully traversed as they are directed to at least paragraphs 4 and 7 and figure 1 where it is disclosed by Myllymaki to have their system include devices which have displays on them and also being able to display results to the user.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pre-determined stopping locations) Are given the broadest reasonable interpretation (BRI) in light of the specification, applicants specification does not specifically redefine/give specific limiting In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, applicants’ arguments are found to be not persuasive for the above reasons, but the amendments which were introduced have required the use of a new piece of art to address the amended portion of the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 9, 16 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki et al., US PG Pub 2011/0313657 A1 (hereafter Myllymaki) and in further view of Peri et al., US PG Pub 2015/0285652 A1 (hereafter Peri).  

Regarding claim 1 where it is disclosed by Myllymaki to have, “A method comprising: receiving a request for a vehicle from a client computing device [¶’s 38-39 where they describe the vehicle being used for trips also paragraphs 25-26 and figure 3 step 302], wherein the request identifies a first location [¶’s 22 & 38-39 where the system is able to identify a first location when the user puts in a request for a destination also see figure 3 step 302 where they cite determine the current location which is interpreted as first location/start location]; accessing pre-stored map information including a plurality of pre-determined stopping locations [¶’s 25 describes a POI system 200, see figures 1-2 also paragraphs 27, 33-38 and 82 where they describe ranking POI based on user heuristics which in this instance is distance from the user]; identifying, based on the first location, one of the plurality of pre-determined stopping locations corresponding to at least one heuristic of a ranked set of heuristics [figures 1-2 show system and figures 3-9 show how the system works to find POI based on user preferences and rank also see at least paragraphs 60-63 also paragraphs 27, 33-38 and 82 where they describe ranking POI based on user heuristics which in this instance is distance from the user]; and providing the identified pre-determined stopping location as a recommended point to the client computing 
However it is not specifically disclosed by Myllymaki to have their system also include the at least one heuristic of a ranked set of heuristics for stopping locations for a vehicle.  
Peri is directed to a route optimization including points of interest (POI) where in at least figure 3 they show their system being able to provide POI’s along a route based on a user preference/heuristics.  They also disclose their system in figure 4 to have it determine the start or first location of the vehicle in box 70 of figure 4.  They also have their system present the route and the POI along the route as shown in at least figure 5.  In at least paragraphs 40+ it is disclosed by Peri to have their system use a set of heuristics which allows the system to present POI which are relevant to the user based on a cost and ranking of the POI’s.  Furthermore in at least figure 1 they show their system also having a vehicle labeled 1.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Myllymaki by the teachings of Peri where they are all directed to the same field of endeavor of providing directions and possible routes to a requesting user.  Where it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to apply a known technique to improve similar devices in the same way.  In this 
Regarding claim 9 where it is disclosed by Myllymaki in at least paragraphs 23 and 27 to have, “at least one heuristic corresponds to the identified pre-determined stopping location being a closest predetermined stopping location to the first location according to the map information identifying a plurality of predetermined stopping locations for the vehicle to pull over.”  
Regarding claim 16 where it is disclosed by Myllymaki to have, “A system comprising one or more processors [¶ 84 processor 1002], configured to: receive a request for a vehicle from a client computing device [¶ 22 mobile electronic device user 112 of device 111 and paragraphs 25-26 and figure 3 step 302 where it describes start location/first location], wherein the request identifies a first location [at least figures 3-4 and paragraphs 25-26 and figure 3 step 302 where it describes start location/first location]; accessing pre-stored map information including a plurality of pre-determined stopping locations [figure 2 storage databases labeled 204 and 214 and also paragraphs 27, 33-38 and 82 where they describe ranking the POI based on preset conditions and presented POI based on the cost of each of the POI and their ranking to the user]; identify, based on the first location [figures 3-4 where by the first location is read as the current location or starting location], one of the plurality of pre-determined stopping locations corresponding to at least one heuristic of a ranked set of heuristics [figures 1-2 show system and figures 3-9 show how the system works to find POI based on user preferences and rank also see at least paragraphs 60-63 and paragraphs 27, 33-38 and 82 where heuristic is the ranking for the POI based on the user preference and also which ones would be near the user based on the start location.  Whereby, heuristic is read as the human preferences such as distance from location to 
However it is not specifically disclosed by Myllymaki to have their system also include the at least one heuristic of a ranked set of heuristics for stopping locations for a vehicle.  
Peri is directed to a route optimization including points of interest (POI) where in at least figure 3 they show their system being able to provide POI’s along a route based on a user preference/heuristics.  They also disclose their system in figure 4 to have it determine the start or first location of the vehicle in box 70 of figure 4.  They also have their system present the route and the POI along the route as shown in at least figure 5.  In at least paragraphs 40+ it is disclosed by Peri to have their system use a set of heuristics which allows the system to present POI which are relevant to the user based on a cost and ranking of the POI’s.  Furthermore in at least figure 1 they show their system also having a vehicle labeled 1.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Myllymaki by the teachings of Peri where they are all directed to the same field of endeavor of providing directions and possible routes to a requesting user.  
Regarding claim 20 where it is disclosed by Myllymaki in at least paragraph 39 to have, “the vehicle.”  

Claims 2-5 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki and Peri (hereafter Myllmaki1) and in further view of Hill et al., US PG Pub 2013/0103697 A1 (hereafter Hill).  

Regarding claim 2 where all the limitations of claim 1 are disclosed by Myllymaki1 as described above.  Myllymaki1 does describe their system having a previous POI database as shown in at least figures 2 which would store the previously travelled to POI.  
Where it is not specifically disclosed by Myllymaki1 to have their system also have, “the at least one heuristic corresponds to the identified pre-determined stopping location being … and (2) within a predetermined walking distance of the first location.”  
Hill is directed to a navigation system which allows the user to find routes based on specific conditions or parameters which they can set.  Hill in at least paragraphs 33 and 77 discloses their system also using a predetermined walking distance of the first location as a parameter which helps in deciding a location and route for the user to take.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed, where they are both directed to the same field of endeavor of route guidance.  Where one would have been motivated to modify Myllymaki1 by using a known technique to improve similar devices in the same way, as taught by Hill.  Where in this instance the modification of Myllymaki1 whom does not have using the walking distance as a parameter for determining the POI, which would allow for the user to limit the distance the have to walk from parking their car to the POI if they are ill, handicapped or elderly as taught by Hill.  

Regarding claim 3 where all the limitations of claim 1 are disclosed by Myllymaki1 as described above.  Myllymaki1 does describe their system having a previous POI and previous trips databases which would include start/pickup and destination/drop off locations, as shown in at least figures 2 which would store the previously travelled to POI and start/pickup and destination/drop off locations.  
Where it is not specifically disclosed by Myllymaki1 to have their system also have, “the at least one heuristic corresponds to the identified pre-determined stopping location being … and the previous location being within a predetermined walking distance of the first location.”  
Hill is directed to a navigation system which allows the user to find routes based on specific conditions or parameters which they can set.  Hill in at least paragraphs 33, 77 and 129-131 discloses their system also using a predetermined walking distance of the first location as a parameter which helps in deciding a location and route for the user to take.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed, where they are both directed to the same field of endeavor of route guidance.  Where one would have been motivated to modify Myllymaki1 by using a known 

Regarding claim 4 where all the limitations of claim 1 are disclosed by Myllymaki1 as described above.  Myllymaki1 does describe their system having a previous POI and previous trips databases as shown in at least figures 2 which would store the previously travelled to POI.  
Where it is not specifically disclosed by Myllymaki1 to have their system also have, “a predesignated preferred pullover spot for the vehicle according to the map information and (2) within a predetermined walking distance of the first location, and the map information identifies a plurality of predesignated preferred pullover spots for the vehicle.”  
Hill is directed to a navigation system which allows the user to find routes based on specific conditions or parameters which they can set.  Hill in at least paragraphs 33, 77 and 129-131 discloses their system also using a predetermined walking distance of the first location as a parameter which helps in deciding a location and route for the user to take.  Hill in at least paragraph 132 describes how their system also includes parking location as a parameter for determining the best POI for the user.  Where pullover spot is being read as parking spot or end destination.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed, where they are both directed to the same field of endeavor of route guidance.  Where one would have been motivated to modify Myllymaki1 by using a known technique to improve similar devices in the same way, as taught by Hill.  Where in this instance 

Regarding claim 5 where all the limitations of claim 1 are disclosed by Myllymaki1 as described above.  Myllymaki1 does describe their system having a previous POI and previous trips databases as shown in at least figures 2 which would store the previously travelled to POI.  
Where it is not specifically disclosed by Myllymaki1 to have their system also have, “the identified pre-determined stopping location being (1) a predesignated preferred pullover spot for the vehicle according to the map information and (2) within a predetermined walking distance of the first location.”  
Hill is directed to a navigation system which allows the user to find routes based on specific conditions or parameters which they can set.  Hill in at least paragraphs 33, 77 and 129-131 discloses their system also using a predetermined walking distance of the first location as a parameter which helps in deciding a location and route for the user to take.  Hill in at least paragraph 132 describes how their system also includes parking location as a parameter for determining the best POI for the user.  Where pullover spot is being read as parking spot or end destination.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed, where they are both directed to the same field of endeavor of route guidance.  Where one would have been motivated to modify Myllymaki1 by using a known technique to improve similar devices in the same way, as taught by Hill.  Where in this instance the modification of Myllymaki1 whom does not have using the walking distance as a parameter 

Regarding claim 8 where all the limitations of claim 1 are disclosed by Myllymaki1 as described above.  Myllymaki1 does describe their system having a previous POI and previous trips databases as shown in at least figures 2 which would store the previously travelled to POI.  Myllymaki1 also discloses their system having a GPS device in paragraph 23  
Where it is not specifically disclosed by Myllymaki1 to have their system also have, “the identified pre-determined location being within a predetermined distance of a location of a street address corresponding to the first location when (1) the first location is a GPS location of the client computing device and (2) the GPS location corresponds to a residential area identified in the map information.”  
Hill is directed to a navigation system which allows the user to find routes based on specific conditions or parameters which they can set.  Hill in at least paragraphs 33, 77 and 129-131 discloses their system also using a predetermined walking distance of the first location as a parameter which helps in deciding a location and route for the user to take.  Hill in at least paragraph 132 describes how their system also includes parking location as a parameter for determining the best POI for the user.  Where pullover spot is being read as parking spot or end destination.  Hill in at least paragraph 61 describes their system using the residential area a parameter being used when finding a POI for the user when using the GPS device described in paragraph 52.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed, where they are both directed to the same field of endeavor of route .  

Claims 10 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki1 in further view of Bechtolsheim et al., US Patent 6,208,934 B1 (hereafter Bech).  

Regarding claim 10 where all the limitations of claim 1 are disclosed by Myllymaki1 as described above.  Where it is not specifically disclosed by Myllymaki1 to have their system also, “receiving a current location of the client computing device; determining a walkable path between the current location and the recommended point using the map information; and providing the walkable path for display on the map with the recommended point.”  
Bech is directed to a method and system for route guidance in a navigation system program.  Where it is disclosed by Bech in at least column 8 line 12-column 10 line 33 in detail as to how exactly their system works to provide a route to the user.  Where in the previously mentioned columns they describe how their system is able to determine a walkable path between the current location of the user and the POI/destination.  They also describe showing the user a route based on them walking to the POI.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Myllymaki1 by the teachings of Bech where they are both 

Regarding claim 17 where all the limitations of claim 16 are disclosed by Myllymaki1 as described above.  Where it is not specifically disclosed by Myllymaki1 to have their system also, “receiving a current location of the client computing device; determining a walkable path between the current location and the recommended point using the map information; and providing the walkable path for display on the map with the recommended point.”  
Bech is directed to a method and system for route guidance in a navigation system program.  Where it is disclosed by Bech in at least column 8 line 12-column 10 line 33 in detail as to how exactly their system works to provide a route to the user.  Where in the previously mentioned columns they describe how their system is able to determine a walkable path between the current location of the user and the POI/destination.  They also describe showing the user a route based on them walking to the POI.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Myllymaki1 by the teachings of Bech where they are both directed to the same field of endeavor of providing routes to users based on their preferences.  Where one would have been motivated to modify Myllymaki1 by using a known technique to improve a similar device in the same way, as taught by Bech.  Where in this instance the .  

Claims 11 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki1 in further view of Smith et al., US PG Pub 2002/0145620 (hereafter Smith).  

Regarding claim 11 where all the limitations of claim 1 are disclosed by Myllymaki1 as described above.  Where it is disclosed by Myllymaki1 to also have their system identify a set of POI which might interest the user as described in at least figures 3-4 and also show them on the display as indicated in figure 8-9 where they describe providing one or more POI to the user.  However Myllymaki1 does not specifically disclose their system also allowing the user to pans the map on the display.  
Smith is directed to a geographic information system for the management and retrieval of location related drawings.  Where it is disclosed by Smith in at least paragraph 35 to allow the user to be able to pan the map.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Myllymaki1 by the teachings of Smith where they are both directed to the same field of endeavor of showing map data to a user.  Where on would have been motivated to modify Myllymaki1, by the use of a known technique to improve a similar device in the same way.  In this instance where Myllymaki1 does not provide a pan feature for the map and thus allow the user to see other places around the desired POI that they might like instead and thus the pan feature would allow the user to search other areas on the map if they did not like the suggested POI by the system as taught by Smith.  
Regarding claim 18 where all the limitations of claim 16 are disclosed by Myllymaki1 as described above.  Where it is disclosed by Myllymaki1 to also have their system identify a set of POI which might interest the user as described in at least figures 3-4 and also show them on the display as indicated in figure 8-9 where they describe providing one or more POI to the user.  However Myllymaki1 does not specifically disclose their system also allowing the user to pans the map on the display.  
Smith is directed to a geographic information system for the management and retrieval of location related drawings.  Where it is disclosed by Smith in at least paragraph 35 to allow the user to be able to pan the map.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Myllymaki1 by the teachings of Smith where they are both directed to the same field of endeavor of showing map data to a user.  Where on would have been motivated to modify Myllymaki1, by the use of a known technique to improve a similar device in the same way.  In this instance where Myllymaki1 does not provide a pan feature for the map and thus allow the user to see other places around the desired POI that they might like instead and thus the pan feature would allow the user to search other areas on the map if they did not like the suggested POI by the system as taught by Smith.  

Regarding claim 19 where all the limitations of claim 16 are disclosed by Myllymaki1 as described above.  Where it is disclosed by Myllymaki1 to also have their system identify a set of POI which might interest the user as described in at least figures 3-4 and also show them on the display as indicated in figure 8-9 where they describe providing one or more POI to the user.  Myllymaki1 also describes their system having a GPS device which would give the current 
Smith is directed to a geographic information system for the management and retrieval of location related drawings.  Where it is disclosed by Smith in at least paragraph 35 to allow the user to be able to pan the map.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Myllymaki1 by the teachings of Smith where they are both directed to the same field of endeavor of showing map data to a user.  Where on would have been motivated to modify Myllymaki1, by the use of a known technique to improve a similar device in the same way.  In this instance where Myllymaki1 does not provide a pan feature for the map and thus allow the user to see other places around the desired POI that they might like instead and thus the pan feature would allow the user to search other areas on the map if they did not like the suggested POI by the system as taught by Smith.  

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki1 and Smit (hereafter Myllymaki2), and in further view of Hill and Smith.  

Regarding claim 12
Smith is directed to a geographic information system for the management and retrieval of location related drawings.  Where it is disclosed by Smith in at least paragraph 35 to allow the user to be able to pan the map.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Myllymaki2 by the teachings of Smith where they are both directed to the same field of endeavor of showing map data to a user.  Where on would have been motivated to modify Myllymaki2, by the use of a known technique to improve a similar device in the same way.  In this instance where Myllymaki2 does not provide a pan feature for the map and thus allow the user to see other places around the desired POI that they might like instead and thus the pan feature would allow the user to search other areas on the map if they did not like the suggested POI by the system as taught by Smith.  
However, it is not specifically disclosed by neither Myllymaki2 nor Smith to have their system also receiving a request for additional pre-determined stopping locations for a new location; identifying a second subset of the plurality of pre-determined stopping locations that are within a predetermined radial distance of the new location.  
Hill is directed to a navigation system which allows the user to find routes based on specific conditions or parameters which they can set.  Hill in at least paragraphs 33, 77 and 129-131 discloses their system also using a predetermined walking distance of the first location as a parameter which helps in deciding a location and route for the user to take.  Hill in at least paragraph 132 describes how their system also includes parking location as a parameter for determining the best POI for the user.  Where pullover spot is being read as parking spot or end destination.  Hill in at least paragraph 61 describes their system using the residential area a 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed, where they are both directed to the same field of endeavor of route guidance.  Where one would have been motivated to modify Myllymaki2 by using a known technique to improve similar devices in the same way, as taught by Hill.  Where in this instance the modification of Myllymaki2 whom does not have using the walking distance as a parameter for determining the POI, which would allow for the user to limit the distance the have to walk from parking their car to the POI if they are ill, handicapped or elderly as taught by Hill.  

Regarding claim 13 where all the limitations of claim 1 are disclosed by Myllymaki2 as described above.  Where it is disclosed by Myllymaki2 to also have their system identify a set of POI which might interest the user as described in at least figures 3-4 and also show them on the display as indicated in figure 8-9 where they describe providing one or more POI to the user.  However Myllymaki2 does not specifically disclose their system also allowing the user to pans the map on the display.  
Smith is directed to a geographic information system for the management and retrieval of location related drawings.  Where it is disclosed by Smith in at least paragraph 35 to allow the user to be able to pan the map.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Myllymaki2 by the teachings of Smith where they are both directed to the same field of endeavor of showing map data to a user.  Where on would have been motivated to modify Myllymaki2, by the use of a known technique to improve a similar 
However, it is not specifically disclosed by neither Myllymaki2 nor Smith to have their system also receiving a request for additional pre-determined stopping locations for a new location; identifying a second subset of the plurality of pre-determined stopping locations that are within a predetermined radial distance of the new location.  
Hill is directed to a navigation system which allows the user to find routes based on specific conditions or parameters which they can set.  Hill in at least paragraphs 33, 77 and 129-131 discloses their system also using a predetermined walking distance of the first location as a parameter which helps in deciding a location and route for the user to take.  Hill in at least paragraph 132 describes how their system also includes parking location as a parameter for determining the best POI for the user.  Where pullover spot is being read as parking spot or end destination.  Hill in at least paragraph 61 describes their system using the residential area a parameter being used when finding a POI for the user when using the GPS device described in paragraph 52.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed, where they are both directed to the same field of endeavor of route guidance.  Where one would have been motivated to modify Myllymaki2 by using a known technique to improve similar devices in the same way, as taught by Hill.  Where in this instance the modification of Myllymaki2 whom does not have using the walking distance as a parameter 

Regarding claim 14 where all the limitations of claim 11 are disclosed by Myllymaki2 as described above.  Where it is disclosed by Myllymaki2 to also have their system identify a set of POI which might interest the user as described in at least figures 3-4 and also show them on the display as indicated in figure 8-9 where they describe providing one or more POI to the user.  However Myllymaki2 does not specifically disclose their system also allowing the user to pans the map on the display.  
Smith is directed to a geographic information system for the management and retrieval of location related drawings.  Where it is disclosed by Smith in at least paragraph 35 to allow the user to be able to pan the map.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Myllymaki2 by the teachings of Smith where they are both directed to the same field of endeavor of showing map data to a user.  Where on would have been motivated to modify Myllymaki2, by the use of a known technique to improve a similar device in the same way.  In this instance where Myllymaki2 does not provide a pan feature for the map and thus allow the user to see other places around the desired POI that they might like instead and thus the pan feature would allow the user to search other areas on the map if they did not like the suggested POI by the system as taught by Smith.  
However, it is not specifically disclosed by neither Myllymaki2 nor Smith to have their system also receiving a request for additional pre-determined stopping locations for a new 
Hill is directed to a navigation system which allows the user to find routes based on specific conditions or parameters which they can set.  Hill in at least paragraphs 33, 77 and 129-131 discloses their system also using a predetermined walking distance of the first location as a parameter which helps in deciding a location and route for the user to take.  Hill in at least paragraph 132 describes how their system also includes parking location as a parameter for determining the best POI for the user.  Where pullover spot is being read as parking spot or end destination.  Hill in at least paragraph 61 describes their system using the residential area a parameter being used when finding a POI for the user when using the GPS device described in paragraph 52.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed, where they are both directed to the same field of endeavor of route guidance.  Where one would have been motivated to modify Myllymaki2 by using a known technique to improve similar devices in the same way, as taught by Hill.  Where in this instance the modification of Myllymaki2 whom does not have using the walking distance as a parameter for determining the POI, which would allow for the user to limit the distance the have to walk from parking their car to the POI if they are ill, handicapped or elderly as taught by Hill.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki1 in further view of Jayanthi US PG Pub 2009/0235176 A1.  

Regarding claim 15 where all the limitations of claim 1 are disclosed by Myllymaki1 as described above.  Where it is not specifically disclosed by Myllymaki1 to have their system also receiving a confirmation message identifying the first location and dispatching a vehicle to pick up or drop off a passenger at the first location.  
Jayanthi is directed to a social interaction system for displaying eh current location of friends and business of interest.  Jayanthi in at least paragraph 29 discloses their system also receiving a confirmation message identifying the first location and dispatching a vehicle to pick up or drop off a passenger at the first location.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Myllymaki1 by Jayanthi were they are both directed to the same field of endeavor of presents map data to a user based on preset parameters in regards to the desired POI.  Where one would have been motivated to modify Myllymaki1 by a use of a known technique to improve a similar device in the same way.  In this instance the modification of Myllymaki1 to now alert the user via a message to let them know the POI they have selected.  This would help in reducing erroneous entries by the user and thus increase reliability and accuracy of the system as taught by Jayanthi.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki1 in view of Certin US PG Pub 2011/0191017 A1 (hereafter Certin).  
Regarding claim 20
Certin is directed to an apparatus for planning trips and in at least paragraphs 3-4, 17, 24, 30, 53, 55-56 and 59 describe that their trip planning device is on a vehicle.  
Thus it would have been obvious to one of ordinary skill in the art at time the invention was made/filed to modify Myllymaki1 by the teachings of Certin where they are both directed to the same field of endeavor of trip planning systems.  Where one would have been motivated to modify Myllymaki1 by the use of a known technique to improve a similar device in the same way as taught by Certin.  Where in this instance the modification of Myllymaki1 to have their system being put on a vehicle to allow the driver of a vehicle to be able to use the device to help them get from their current location to a POI.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1 and 16 where the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) producing POI stops for a vehicle based on predetermined parameters and showing the suggested POI to the user.  
	The limitation of receiving a request for a vehicle from a client computing device wherein the request identifies a first location, as drafted, is a process that, under the broadest reasonable interpretation (BRI), covers entering the starting location of the user into a device by a human.  That is, other than reciting “from a client computing device”, nothing in the claim element precludes the step from being performed in the human mind.  For example, but for the “from a client computing device” language “receiving” in the context of this claim encompasses 
	


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:  As discussed above with respect to integrating of the abstract idea into a practical application, the additional elements of using a processor or display to perform filtering, identifying and displaying information amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.  
Regarding dependent claims 2-15 & 17-20 which are dependent from claims 1 & 16 respectively and do not further include additional elements or devices which would be significantly more and not just be extra-solution activity when viewed whether alone or in combination with the independent claim from which they depend from.  The additional element of a vehicle in claim 20 does not overcome the 101 rejection as it is merely the device upon 
	It is suggested that applicant add features to both independent claims to overcome the 101 rejection for an abstract idea where these elements could be the autonomous driving vehicle as described in at least paragraph 28 of applicants filed specification.  
Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666